         Case 1:18-cv-01108-RP Document 63 Filed 05/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
Melynda Michelle Fisher                   §
                                          §     CIVIL NO:
vs.                                       §     AU:18-CV-01108-RP
                                          §
Seton Family of Hospitals                 §

           ORDER CANCELLING BENCH TRIAL BY VIDEO
       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for BENCH TRIAL BY VIDEO on Monday, May 10, 2021 at 09:00 AM is hereby
CANCELLED until further order of the court.

        IT IS SO ORDERED this 9th day of May, 2021.




                                          ______________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE
